DETAILED ACTION
In response to communications filed 2 April 2021, claims 1 and 13 are amended and claims 4, 6, 16, and 18 are cancelled per applicant’s request. Claims 1-2 and 13-14 are pending.

 Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see section “III. RESPONSE TO REJECTIONS UNDER 35 U.S.C. § 101,” filed 19 August 2021, with respect to claims 1 and 13 have been fully considered but are not persuasive. 
On pages 8-10, applicant argues
Accordingly, the Applicant contends that the claimed invention is not directed to a judicial exception but is directed to an improvement to databases and relational databases that addresses the problems described above when processing duplicate records. [emphasis in original]

Applicant argues that the claim limitations highlighted on pages 9-10 are not directed to a judicial exception, but instead amount to an improvement to databases. However, these arguments are not persuasive, because the limitations that applicant relies upon are not additional elements, but instead fall within the “Mental Processes” grouping of abstract ideas. Consideration of whether the claims improve the functioning of a computer or other technology or technological field is discussed in MPEP § 2106.04(d) and relates to Step 2A, 
Applicant’s arguments, see section “III. REJECTIONS AND RESPONSE TO REJECTIONS UNDER 35 U.S.C. § 112,” filed 19 August 2021, with respect to claims 1 and 13 have been fully considered and are persuasive. The rejection of claims 1-2 and 13-14 has been withdrawn.  
Applicant’s arguments, see section “IV. REJECTIONS AND RESPONSE TO REJECTIONS UNDER 35 U.S.C. § 103,” filed 19 August 2021, with respect to claims 1 and 13 have been fully considered and are persuasive. The rejection of claims 1-2 and 13-14 has been withdrawn.  

	Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-2 and 13-14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Claims 1 and 13 recite the steps of
identifying two or more suspect duplicate records in the master data management system based on scores;
using one or more suspect classification rules to classify the two or more suspect duplicate records by comparing the scores against threshold values, into one of: a match, a non-match, and a possible match;
receiving input indicating an incorrect classification of the two or more suspect duplicate records, wherein the received input is based on an adjustment to at least one suspect classification rule from the one or more suspect classification rules, and wherein receiving the input comprises detecting time spent reviewing the two or more suspect duplicate records and determining whether external information is used to provide the indication of the incorrect classification;

using the received input and a detected selection from the list of related suspect classification rules as a first set of feedback to automatically propagate changes to the at least one suspect classification rule; and
using a generated first score associated with the detected time spent reviewing the two or more suspect duplicate records as a second set of feedback, and a generated second score associated with the determination of whether external information is used to provide the indication of the incorrect classification as a third set of feedback, to adjust the threshold values.

The scope of these limitations, under their broadest reasonable interpretation, may be performed in the human mind and therefore fall within the “Mental Processes” grouping of abstract ideas. The steps of identifying duplicate records and using rules to classify the records may be performed as mental observations and/or evaluations. In addition, the received input may be, for example, verbal input that is observed (“received”) and acted upon (“generating . . . a list of related suspect classification rules”; “automatically propagate changes to the at least one suspect classification rule”; and “adjust the threshold values”) using mental judgements and/or evaluations. Accordingly, the claims recite an abstract idea.
This judicial exception is not integrated into a practical application. Claims 1 and 13 recite the additional elements that the steps are performed “by a [the] computer” and that the two or more suspect duplicate records are “in the data management system.” In addition, claim 13 recites the additional elements of
A computer program product for processing suspect duplicate records in a master data management system, the computer program product comprising a computer readable storage medium having program instructions embodied therewith, wherein the computer readable storage medium is not a transitory signal per se, the program instructions being executable by a processor to perform a method comprising [the steps analyzed above].


Claims 2 and 14 include limitations, which under their broadest reasonable interpretation, may also be performed in the human mind and likewise fall within the “Mental Processes” grouping of abstract ideas. Claims 2 and 14 do not recite any additional elements that are not directed to the abstract idea beyond those inherited from independent claims 1 and 13. Therefore, claims 2 and 14 do not integrate the judicial exception into a practical application.
Considering the limitations of claims 1-2 and 13-14 as an ordered combination adds nothing that is not already present when considering the elements individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Claims 1-2 and 13-14 do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to no more than implementing the judicial exception on a generic computer system. Therefore claims 1-2 and 13-14 are not patent eligible.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-2 and 13-14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 1 and 13 recite a “first set of feedback”; “second set of feedback”; and “third set of feedback” and using these sets of feedback “to adjust the threshold values.” Support is not found in the original disclosure for these limitations. Claims 2 and 14 are rejected because they inherit this deficiency.
Feedback scores “f_i” are disclosed in paragraphs [0038]-[0039] of the specification that are used to calculate “W_match” and “adjust the thresholds in the matching layer.” However, it is unclear if/how a feedback score is a “set of feedback” as recited. In addition, calculating a feedback score based on a time spent reviewing a record and consulting external information is described in paragraphs [0034] and [0037], respectively. These scores appear related to the second and third sets of feedback, respectively. However, no corresponding score is disclosed that relates to the first set of feedback. Clarification is therefore requested.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kristopher Andersen whose telephone number is (571)270-5743.  The examiner can normally be reached on 8:30 AM-5:00 PM ET, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela Reyes can be reached on (571) 270-1006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Kristopher Andersen/Primary Examiner, Art Unit 2158